DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

The present application is a continuation of U.S. Patent 10,862,942. Applicant’s preliminary amendment filed on May 24, 2021 has been entered.  Claims 2, 6, 8, 10, 14 and 16 are amended.  Claim 1-20 are pending in the application.

Examiner’s Note

There is no special definition of the term “media title” in the instant specification.  Examiner interprets the term as video content as it is consistent with instant specification reciting “the media title 120 is partitioned into N source chunks 124 of video content” [Specification, para 0037].

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,862,942 (hereinafter ‘942) in view of McCarthy (PG PUB US2013/0179590) and Phillips (PG PUB US2016/0366202).

Claim 1 of the instant application is unpatentable under the judicially created doctrine of “obviousness-type” double patenting with respect to claim 1 of the patent ‘942. The instant application claim appears an obvious variant of the patent '942. See the table below which shows both application claims on limitation bases.

Claim No.
Application
No. 17/113,884 instant application
Claim No.
DP.
US Patent 10,862,942
1
A computer-implemented method for streaming a media title, the method comprising:

selecting, via a video rate selection algorithm, a first encoded chunk associated with the media title based on a current network throughput, wherein the video rate selection algorithm is configured according to an upper bound for visual quality that is computed using a plurality of feasible download end times; and

requesting the first encoded chunk from a server machine for playback.
1
A computer-implemented method, comprising:
computing a first feasible download end time associated with a given source chunk of a media title based on a network throughput trace and a subsequent feasible download end time associated with a subsequent source chunk of the media title;

selecting a first encoded chunk from a first plurality of encoded chunks associated with the given source chunk based on the network throughput trace, the first feasible download end time, and a preceding download end time associated with a preceding source chunk of the media title; and

computing a total download size associated with a sequence of encoded chunks associated with the media title based on a number of encoded bits included in the first encoded chunk, wherein a performance of at least one aspect of a streaming video infrastructure is evaluated based on the total download size.
9
A non-transitory computer-readable medium storing instructions that are associated with a video rate selection algorithm, wherein, when the instructions are executed by at least one processor, the instructions cause 

selecting a first encoded chunk associated with the media title based on a current network throughput; and

requesting the first encoded chunk from a server machine for playback,

wherein the video rate selection algorithm is configured according to an upper bound for visual quality that is computed using a plurality of feasible download end times.

A non-transitory computer-readable storage medium including instructions that, when executed by a processor, cause the processor to perform the steps of:

determining, for each source chunk of a plurality of source chunks included in a media title, a corresponding encoded chunk based on a feasible download end time associated with the source chunk, a download end time associated with a preceding source chunk, and a network throughput trace; and

computing a total download size based on a number of encoded bits included in the corresponding encoded chunks.


However, the patent ‘942 does not expressly recite “wherein the video rate selection algorithm is configured according to an upper bound for visual quality that is computed using a plurality of feasible download end times”
“requesting the first encoded chunk from a server machine for playback.”
McCarthy teaches “wherein the video rate selection algorithm is configured according to an upper bound for visual quality” (At step 1514 [video rate selection algorithm] if the video-quality value of the fragment requested exceeds the video-quality threshold, at block 1516 a different fragment having a lower vide-quality value is selected instead [McCarthy, para 0074]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify patent ‘942 to comprise the claimed limitation to effectively make bandwidth available for other clients by managing video quality.
However, patent ‘942 modified by McCarthy does not teach “an upper bound for visual quality that is computed using a plurality of feasible download end times;”
	Phillips teaches “an upper bound for visual quality that is computed using a plurality of feasible download end times;” (Delivery bit rate variable (i.e., bits per second) [upper bound] is computed based on the total number of bytes transmitted and the monitored duration of time taken [download end times] for transmitting all the segment bytes (e.g., as 
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify patent ‘942-McCarthy to comprise the claimed limitation to effectively enhance user experience by ensuring the client device's buffer playout conditions as satisfactory (e.g. adjusting the bitrate to a lower rate if necessary) [Phillips, para 0037].
Claim 1 is therefore unpatentable under Obviousness-type Double Patenting.  Similar reasoning applies to independent claim 9 as well as dependent claims 2-8 and 10-16 of the instant application.

Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,862,942 (hereinafter ‘942).

Claim 17 of the instant application is unpatentable under the judicially created doctrine of double patenting with respect to claim 1 of patent ‘942.  The claim of the instant application is broader in every aspect than the claim of patent ‘942.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of the instant application is generic to all that is recited in claim 1 of the patent ‘942.  That is, claim 17 of the instant application is anticipated by claim 1 of the patent ‘942.
Similar reasoning applies to dependent claims 18-20 of the instant application.  See, the table below which shows both application claims on limitation bases.

Claim No.
Application
No. 17/113,884 instant application
Claim No.
DP.
US Patent 10,862,942
17
A computer-implemented method for evaluating one or more aspects of a streaming infrastructure, the method comprising:

selecting a first encoded chunk from a plurality of encoded chunks associated with a given source chunk of a media title based on a network throughput, a first feasible download end time associated with the given source chunk of the media title, and a preceding download end time associated with a preceding source chunk of the media title; and

computing a total download size associated with a sequence of encoded chunks associated with the media title based on a number of encoded bits included in the first encoded chunk.


A computer-implemented method, comprising:

computing a first feasible download end time associated with a given source chunk of a 

selecting a first encoded chunk from a first plurality of encoded chunks associated with the given source chunk based on the network throughput trace, the first feasible download end time, and a preceding download end time associated with a preceding source chunk of the media title; and

computing a total download size associated with a sequence of encoded chunks associated with the media title based on a number of encoded bits included in the first encoded chunk, wherein a performance of at least one aspect of a streaming video infrastructure is evaluated based on the total download size.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5, 12-13, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 4-5 and 12-13 recite the limitation "the first feasible download time" (claim 4, line 1-2; claim 5, line 1-2; claim 12, line 1-2; claim 13, line 1-2).  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "a subsequent source chunk of the media title" in line 4.  There is insufficient antecedent basis for these limitations in the claim.  Independent claim 17 recites “a given source chunk of a media title” (claim 17, line 3-4) and dependent claim 18 recites “the given source chunk of a media title” (claim 18, line 2-3).  There are two instances of “media title”.  It is not clear which “media title” is being referring in "a subsequent source chunk of the media title".

Claim 19-20 recite the limitation "the first plurality of encoded chunks" (claim 19, line 2; claim 20, line 7).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy (PG PUB US20130179590A1) in view of Phillips (PG PUB US2016/0366202).

Regarding claim 1, McCarthy teaches “a computer-implemented method for streaming a media title, the method comprising:” (McCarthy discloses method and apparatus related to variable duration media segments for streaming media content (such as video) using adaptive bit rate streaming protocols [McCarthy, Abstract, para 0025]);
“selecting, via a video rate selection algorithm, a first encoded chunk associated with the media title based on a current network throughput,” (An encoder encodes 1604 the streaming media content using known protocols.  A fragment-selection process [video rate selection algorithm] within the Agile Streaming Adapter, or server, inspects media fragments (including the first encoded chunk) and selects fragments to deliver to individual clients based on several factor, including the total bandwidth available to all clients in a group [McCarthy, para 0075]);
“requesting the first encoded chunk from a server machine for playback.” (McCarthy discloses the chunks (media segments) are stored in a server or other repository.  In order of the Agile Streaming Server adapter combining the media fragments into a seamless multicast stream for delivery to end devices in block 1612 and 1614, the Agile Streaming Server adapter inherently requests and obtains the media segments from the server or other repository [McCarthy, para 0075-0076]).
The embodiment of method 1600 by McCarthy does not discloses “wherein the video rate selection algorithm is configured according to an upper bound for visual quality”
Another embodiment of method 1500 by McCarthy teaches “wherein the video rate selection algorithm is configured according to an upper bound for visual quality” (At step 1514 [video rate selection algorithm] if the video-quality value of the fragment requested exceeds the video-quality threshold, at block 1516 a different fragment having a lower vide-quality value is selected instead [McCarthy, para 0074]).

	However, McCarthy does not teach “an upper bound for visual quality that is computed using a plurality of feasible download end times;”
	Phillips teaches “an upper bound for visual quality that is computed using a plurality of feasible download end times;” (Delivery bit rate variable (i.e., bits per second) [upper bound] is computed based on the total number of bytes transmitted and the monitored duration of time taken [download end times] for transmitting all the segment bytes (e.g., as indicated by the deliveryRate Timer value).  The delivery bit rate is then compared against a bitrate indicated in the current manifest bitrate [Phillips, para 0037]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify McCarthy to comprise the claimed limitation to effectively enhance user experience by ensuring the client device's buffer playout conditions as satisfactory (e.g. adjusting the bitrate to a lower rate if necessary) [Phillips, para 0037].

Regarding claim 7, McCarthy as modified by Phillips “wherein the video rate selection algorithm is further configured according to a particular encoded chunk of the media title that is included in a plurality of encoded chunks of the media title, wherein the plurality of encoded chunks is associated with a particular source chunk of the media title, and each encoded chunk included in the plurality of encoded chunks is associated with a different level of visual quality.” (An encoder encodes 1604 the streaming media content using multirate [different level of visual quality] and multiformat encoding.  A fragment-selection process inspects media fragments and selects fragments to deliver to 

Claim 9 lists all the same elements of claim 1 respectively and a non-transitory computer-readable medium storing instructions that are associated with a video rate selection algorithm, wherein, when the instructions are executed by at least one processor, the instructions cause the at least one processor to perform the steps of (A non-transitory computer-readable storage medium contains instructions for controlling a computer system to perform a method described by particular embodiments [McCarthy, para 0081]). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 9.

Claim 15 lists all the same elements of claim 7, but a computer-readable medium rather than the method. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 15.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Karach (US Patent 10,237,195) in view of Zhao (PG PUB US2018/0324234).

	Regarding claim 17, Karach teaches “a computer-implemented method for evaluating one or more aspects of a streaming infrastructure, the method comprising:” (Karach discloses an analysis performing calculating the lengths of time in which a portion of the content item (such as streaming video) can be downloaded [Karach, Abstract, column 3, line 6-15]);
“selecting a first encoded chunk from a plurality of encoded chunks associated with a given source chunk of a media title based on a network throughput, a first feasible download end time associated with the given source chunk of the media title, and a preceding download end time associated with a preceding source chunk of the media title; and” (After the first chunk 152 is provided to the endpoint device 110, a determination is made that the remaining portion of the first segment 160A of the requested content item 160 can be downloaded without altering the optimal viewing experience, for example, if the download time for the remaining portion of the first segment 160A [source chunk of a media title] (e.g., chunk 154 [preceding source chunk] and chunk 156 [first encoded chunk]) is less than the playback time of the contents of the dynamic buffer, the method 200 proceeds to OPERATION 240 where the remaining portion of the first segment 160A of the requested content item 160 is streamed to and provided on the endpoint device 110.  In addition, the division engine 190 is operable to analyze the parameters (such as download speed [network throughput]) passed by the buffer monitor module 170 and the content module 180 to calculate how and whether to divide segments of a content item and to determine how the content item is to be transmitted to the endpoint device 110 [Karach, column 7, line 60-column 8, line 4; column 8, line 36-46; column 5, line 52 - column 6, line 2]).
However, Karach does not teach “computing a total download size associated with a sequence of encoded chunks associated with the media title based on a number of encoded bits included in the first encoded chunk.”
Zhao teaches “computing a total download size associated with a sequence of encoded chunks associated with the media title based on a number of encoded bits included in the first encoded chunk.” (In step 206, the encoding rate estimation server 115 calculates the total number of bytes in the new HTTP data streaming session transporting multiple video file segments [sequence of encoded chunks], based on information extracted from the packets that it continues to receive from the probe(s) 119A, 119B, or 119C. For instance, the total number of bytes may be calculated from information contained in the packet 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Karach to comprise the claimed limitation to effectively prioritize the ability to provide good performance for streaming video services by measuring the video encoding rate [Zhao, para 0012].

Regarding claim 18, Karach as modified by Zhao teaches “further comprising computing the first feasible download end time associated with the given source chunk of a media title based on the network throughput and a subsequent feasible download end time associated with a subsequent source chunk of the media title.” (The buffer monitor module 170 is operable to retrieve and monitor parameters related to an endpoint device 110 and network 115 (such as download speed).   The division engine 190 is operable to analyze the parameters passed by the buffer monitor module 170 and the content module 180 to calculate how and whether to divide segments of a content item and to determine how the content item is to be transmitted to the endpoint device 110, including the determination of download times of chunk 156 [first encoded chunk] and chunk 158 [subsequent source chunk].  In other words, the download time is determined based on the parameters such as download speed [Karach, column 5, line 57 – column 6, line 4; column 8, line 36-46]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Karach (US Patent 10,237,195) in view of Zhao (PG PUB US2018/0324234) as applied to claims 17-18 above, and further in view of du Breuil (PG PUB US2018/0338168).

Regarding claim 19, Karach as modified by Zhao does not teach “wherein each encoded chunk included in the first plurality of encoded chunks is associated with a different level of visual quality.”
du Breuil teaches “wherein each encoded chunk included in the first plurality of encoded chunks is associated with a different level of visual quality.” (The encoder 206 converts whole content streams in to multiple streams (such as streams 210, 212, 214) at different bit rates [different level of visual quality], and the streams 210, 212, 214, are fragmented by fragmenter 222 into adaptive bit rate media segments 224 a-e, 226 a-e, and 228 a-e, respectively [du Breuil, para 0032-0033]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Karach-Zhao to comprise the claimed limitation to effectively enhance user experience by allowing the user switching between higher and lower quality chunks based on the network performance [du Breuil, para 0029].

Allowable Subject Matter

Claims 2-3, 6, 8, 10-11, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if a terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) is timely filed to overcome rejection based on nonstatutory double patenting.

Claims 4-5, 12-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if a terminal disclaimer in compliance with 37 CFR 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-9238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441